Plaintiff brought suit against defendant to recover $2,000 and interest. There was judgment for defendant and plaintiff appeals.
The facts are not in dispute. Plaintiff was either entitled to judgment for the full amount of her claim or she was entitled to nothing. A new trial in case of reversal is unnecessary. The disposition of the case depends upon a question of law. If there was error in the admission of testimony, it was error against plaintiff and in favor of defendant. We do not find it necessary to pass upon that question to dispose of the case.
Plaintiff and Hannah C. Lewis had a joint deposit in the sum of $2,000 in defendant bank. When the money was deposited, both plaintiff and Hannah C. Lewis, the joint party to the deposit, signed a signature card for the bank. This signature card contained a notice on the face thereof as follows:
"We certify that before signing, we read the notice on the reverse side of this card, relative to joint deposits, and we agree to the terms thereof," *Page 582 
and on the reverse side was printed the following:
"NOTICE — Where deposits are made in name of two persons, payable to either or the survivor, such deposits may be withdrawn in whole or in part, by either payee, irrespective of the source of the deposit or rights of the payee, as between themselves. In the case of death of one payee, payment may be made by the bank to the survivor.
"Payment by the bank to either payee, before or after the death of the other, shall to the extent of such payment satisfy all liability of the bank to both payees, their representatives and assigns. The bank may make such payment to one payee notwithstanding any notice, order or direction by the other payee or his legal representatives.
"These terms are applicable to both pass books and certificates and are in addition to the regular by-laws governing savings deposits."
After the signing of the signature card and the deposit of the money, a pass book was issued which contained the following:
"Book No. 32565
"HANNAH C. LEWIS.
"MRS. GLADYS IRENE ESLING.
"Payable to either or survivor.
"In account with the City National Bank  Trust Company of Battle Creek.
"Money cannot be drawn without presenting pass book.
"Date                    Initials          Deposits
"Aug. 17, '32               C                2,000
                                 Withdrawals          Balance
                                  Int. as of           2,000"
                                    7-1-32

The pass book was delivered to the plaintiff who subsequently desired to draw the money from the bank. She talked with Mrs. Lewis about it and then went to the bank and presented the pass book and *Page 583 
sought to draw the money. Defendant refused to permit the withdrawal of the money or to pay it to plaintiff. Mrs. Lewis had caused the bank to be notified by telephone, after plaintiff had left home to go to the bank to draw the money, that the pass book was lost. On the same day, Mrs. Lewis went to the bank whereupon the bank prepared the following papers which were introduced as exhibits:
                           "EXHIBIT A.
"O K "C. C. G.
"Pass Book Must Be Presented With This Receipt.                            Book No. 32565.
"New balance ..........
"Received of the City National Bank  Trust Com- pany Two thousand twenty dollars $2,020.
"Which amount charge to my account.
                  "Name — HANNAH C. LEWIS "Present address ...............
"Book Lost. "Witness: "T.J. COLEMAN."
                           "EXHIBIT B.              "THE CITY NATIONAL BANK  TRUST CO., "Battle Creek, Michigan.                       "November 10, 1932.
"CITY NATIONAL BANK  TRUST CO., "Battle Creek, Michigan.
"Gentlemen:
"You are hereby notified that the savings pass book on the joint account No. 32565 standing in the name of Hannah C. Lewis and Mrs. Gladys Irene Esling is lost.
                              "Yours very truly, (Signed) "HANNAH C. LEWIS. "HANNAH C. LEWIS.
"Witness:
"T.J. COLEMAN." *Page 584 
                           "EXHIBIT C.              "THE CITY NATIONAL BANK  TRUST CO., "Battle Creek, Michigan.                       "November 10, 1932.
"CITY NATIONAL BANK  TRUST CO., "Battle Creek, Michigan.
"Gentlemen:
"You are hereby notified to pay no funds on the joint account No. 32565 standing on your books in the name of Hannah C. Lewis and Mrs. Gladys Irene Esling, except on my written consent.
                              "Yours very truly, (Signed) "HANNAH LEWIS. "HANNAH C. LEWIS.
"ILW "Witness: "T.J. COLEMAN."
It is conceded that at the time of the execution of these papers the bank knew of the presentation of the pass book by plaintiff, that it was not lost but was in the possession of plaintiff. Mrs. Lewis was permitted to draw and keep the money to the exclusion of plaintiff.
The question is, Was plaintiff entitled to the money upon presentation of the pass book? Was plaintiff entitled to judgment?
Plaintiff was entitled to judgment if Act No. 248, § 3, Pub. Acts 1909 (3 Comp. Laws 1929, § 12063) is valid. In re Taylor'sEstate, 213 Mich. 497; Murphy v. Michigan Trust Co., 221 Mich. 243.
It may be contended the validity of Act No. 248, § 3, Pub. Acts 1909 (3 Comp. Laws 1929, § 12063) was passed upon in ReRehfeld's Estate, 198 Mich. 249; Powell v. Pennock, 198 Mich. 573;  People's State Bank of Holland v. Miller's Estate,198 Mich. 783; and later cases. In the first of these cases, *Page 585 
Mr. Justice FELLOWS, with whom concurred Mr. Justice MOORE, in a dissenting opinion, discussed the constitutionality of the act. The majority opinion did not discuss it, but ignored it, relying upon Clary v. Fitzgerald, 155 App. Div. 659
(140 N.Y. Supp. 536). The majority opinion says: "The identical question here at issue was considered." This statement is not true. The question of the constitutionality of the New York act was not before the court in Clary v. Fitzgerald, and the opinion in that case makes no mention of such a question. The question of the constitutionality of the New York act on the ground raised by Mr. Justice FELLOWS in Re Rehfeld's Estate, supra, could not arise. (a) There is no provision in the Constitution of the State of New York prohibiting any general legislative act which might be passed from embracing as many subjects or objects as the legislature in its discretion might desire to embody therein. (b) The only provision in the Constitution of the State of New York in any wise analogous to that found in the Constitution of Michigan is that "No private or local bill, which may be passed by the Legislature, shall embrace more than one subject, and that shall be expressed in the title." New York Const. (1894), art. 3, § 16. (c) There is no provision in the Constitution of the State of New York applicable to public acts requiring that no law shall embrace more than one object, which shall be expressed in the title, — as is found in the Constitution of the State of Michigan. Const. 1908, art. 5, § 21.
Ignoring a question does not settle it. Alleging the identical question was considered when it could not be considered does not settle it.
But for Act No. 248, Pub. Acts 1909, the title to the property in question would be vested in the true *Page 586 
owners thereof, regardless of whether it was deposited in the name of one or both the parties.
Act No. 248, Pub. Acts 1909, was passed for the protection of banks. There is nothing in the title that purports to change an established rule of property. The title to the act is:
"An act in relation to the payment of deposits of money in banks and trust companies by minors, trust deposits, and deposits in the names of more than one person."
The Constitution provides:
"No law shall embrace more than one object, which shall be expressed in its title." Const. 1908, art. 5, § 21.
What has the payment of bank deposits to do with the rights of the parties to such deposit as between themselves? The only answer is, — nothing. Should the legislature be permitted to insert in a statute a provision changing an established rule of property when the title thereto gives no intimation that such was intended? Clearly, it should not, if the constitutional provision above quoted is to be given any effect. This provision in the Constitution of 1908 is identical with the provision of the Constitution of 1850, art. 4, § 20, and its language has been frequently construed. The purpose of the provision was to prevent the insertion of clauses in bills of which the titles gave no intimation. People v. Collins, 3 Mich. 343;  People, ex rel. Drake, v. Mahaney, 13 Mich. 481; Kurtz
v. People, 33 Mich. 279; Hume v. Village of Fruitport,242 Mich. 698; and other cases.
The Constitution requires that the titles to legislative acts shall be truthful indexes to legislation, Wardle v. Cummings,86 Mich. 395; and the title to *Page 587 
an act usually determines, defines and controls its scope,McKellar v. City of Detroit, 57 Mich. 158 (58 Am. Rep. 357);Booth v. Eddy, 38 Mich. 245; Bates v. Nelson, 49 Mich. 459. The legislature cannot use one title and explain in the body of the act it means something else. Northwestern Manfg. Co. v. WayneCircuit Judge, 58 Mich. 381 (55 Am. Rep. 693). Anyone has a right to look to the title of the act to determine the purpose or object thereof. Sackrider v. Saginaw Board of Supervisors,79 Mich. 59; Attorney General v. Detroit  Saline Plank RoadCo., 97 Mich. 589.
The title to this act does not warrant the insertion therein of the language:
"Upon the making thereof, shall become the property of such persons as joint tenants."
It seems self-evident from an examination of the title to the act in question, there is nothing therein to give anyone any notice it was intended to change an established rule of property. The act is unconstitutional in so far as it attempts to change such rule of property. So far as it purports to protect banks, it is valid and binding and within the title thereof and of the decision of the New York court quoted inRe Rehfeld's Estate, supra. Plaintiff's rights against defendant are sought to be based upon a statute which is unconstitutional in the particular involved.
For the reasons above stated, judgment is affirmed, but without costs.
  TOY, J., concurred with POTTER, J. *Page 588